 1
 2
 3                                                   JS-6
 4
 5
 6
 7
 8                UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA
10
11
12 DORIS MICHELLE PARKER, an     )   CV 17-03234-RSWL-PJWx
   individual,                   )
13                               )
                Plaintiff,       )
14                               )   JUDGMENT
                                 )
15       v.                      )
                                 )
16                               )
     PRINCESS CRUISE LINE, LTD., )
17   WHICH WILL DO BUSINESS AS   )
     PRINCESS CRUISES, a foreign )
18   entity; DE BOOTJES VAN      )
     GENT, a foreign             )
19   corporation; and DOES 1     )
     through 10, inclusive       )
20                               )
                                 )
21                Defendants.    )
22       WHEREAS, on November 8, 2018, this Court GRANTED
23 Defendant Princess Cruise Line, Ltd.’s (“Defendant”)
24 Motion for Summary Judgment [26],
25       IT IS HEREBY ORDERED, ADJUDGED, and DECREED that
26 judgment is entered in favor of Defendant, in
27 accordance with this Court’s previous Order granting
28 Defendant’s Motion for Summary Judgment.      As the
                                1
 1 remaining Defendant De Bootjes Van Gent has not been
 2 served or appeared in this Action, this Action is
 3 closed and all hearings are hereby vacated and taken
 4 off-calendar.
 5
 6 IT IS SO ORDERED.
 7
                    8             s/ RONALD S.W. LEW
 8 DATED: November __, 2018
 9                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              2
